Citation Nr: 0712741	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-20 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from October 1952 to July 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and established a 30 percent evaluation.  

In April 2005, the Board remanded the instant issue to afford 
the veteran an examination.  This issue is under the 
jurisdiction of the RO.  While the case was in remand status, 
a 50 percent evaluation was granted, effective from the date 
of claim.  The veteran has not indicated he is satisfied with 
the assigned higher rating.  Thus, the claim remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2005, the Board also remanded the issue of 
entitlement to a clothing allowance.  The issue is separately 
under the jurisdiction of the appropriate VA Medical Center 
and remains pending at this time.  A separate Board decision 
will address this issue at a future time.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
memory impairment, intrusive memories, distressing dreams, 
avoidance, irritability, and isolation.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received on November 13, 
2000, after the enactment of the VCAA.  

A letter dated in March 2001, prior to the adjudication of 
the veteran's claim for service connection, informed him of 
the evidence necessary to support his claim and asked him to 
identify evidence in support of his claim.  The letter noted 
that VA would make reasonable efforts to obtain evidence to 
support the veteran's claim.  

Service connection was granted in a September 2002 rating 
decision, and the veteran disagreed with the assigned rating.  
A July 2003 letter told the veteran that he should submit 
evidence demonstrating that his PTSD had increased in 
severity.  He was asked to identify sources of treatment.  
The evidence of record was discussed.  The veteran was told 
how VA would assist him in obtaining evidence.

A June 2005 letter told the veteran that a VA examination had 
been scheduled.  The veteran was told that he could submit 
additional evidence.

A September 2006 letter discussed the evidence of record.  It 
told the veteran how VA would assist him in obtaining further 
evidence in support of his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
indicated in March 2006 that he had no additional evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran has not been 
afforded notice of how VA establishes disability ratings and 
effective dates.  However, it finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate rating 
or effective date to be assigned are rendered moot.  The 
Board further notes that the veteran's status as a veteran 
has never been contested. VA has always adjudicated his 
claims based on his status as a veteran as defined by 38 
C.F.R. § 3.1.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

Review of the record indicates that the veteran was initially 
hospitalized at a VA facility in November 1959, for a 
duodenal ulcer.  On discharge, the diagnoses included anxiety 
reaction, manifested by nervousness, insomnia, and numerous 
somatic complaints.  The veteran was subsequently 
hospitalized on various occasions, and anxiety reaction, 
personality disorder, and schizophrenia were noted on many of 
those occasions.  

VA treatment records reflect an impression of PTSD in a 
February 2000 primary care outpatient note.  

In a November 2000 statement, the veteran asserted that he 
had been sick since he came home from Korea.

A March 2001 VA record indicates that the veteran was seen 
for an initial psychiatry assessment.  The veteran had 
requested a mental health clinic referral for irritability in 
social situations.  He also indicated that he sought increase 
in his disability due to financial distress.  The provider 
noted that the veteran's psychiatric history included 
medication for anger outbursts.  The veteran endorsed 
recurrent intrusive distressing memories; efforts to avoid 
thoughts, feelings or conversations connected to stressful 
events; diminished interest or participation in significant 
or once-enjoyed activities; irritability; difficulty 
concentrating; hyper vigilance; and exaggerated startle 
response.  The provider indicated that the veteran's symptoms 
caused clinically significant distress or impairment.  He 
noted that the veteran had a strong history of violence.  On 
mental status examination, the veteran's appearance was 
within normal limits.  With respect to attitude and behavior, 
the veteran was cooperative, calm, and reasonable.  There was 
no apparent abnormality of motor behavior.  Speech was of 
normal rate and rhythm.  The veteran's thought processes were 
logical, coherent, organized, and goal directed.  Thought 
content revealed hopelessness, and somatic symptoms including 
chronic pain and diminished interests.  The veteran denied 
suicidal and homicidal ideation.  His perceptions were normal 
with the exception of illusions and derealization.  His 
judgement was determined to be adequate.  The diagnoses were 
mild PTSD related to Korean experience and cognitive disorder 
not otherwise specified, rule out dementia due to head 
trauma.  

Mental status examination in August 2001 revealed that the 
veteran's mood was within normal limits and his affect was 
mood congruent.  Speech and thought processes were also 
normal.  The veteran endorsed hopelessness and some 
isolation.  He denied suicidal and homicidal ideation.  His 
perceptions were normal.  The diagnoses were mild PTSD 
related to Korean experience and cognitive disorder not 
otherwise specified.  The provider concluded that the 
veteran's Global Assessment of Functioning (GAF) score was 
55-60.

An October 2001 VA outpatient treatment record notes that the 
veteran's primary complaint was poor memory.  The veteran 
reported that he had sustained two head injuries, in 1952 and 
1976.  He stated that he had times when he became angry and 
"out of control."  The impression was cognitive impairment, 
primarily short term and episodic memory deficits of 
uncertain chronicity.  

Dementia is noted in a November 2001 VA hospital nursing 
admission note.  The veteran reported onset three years 
previously.  A neurologist, upon examination of the veteran, 
provided an impression of predominantly amnestic dementia 
without cognitive impairment.  He noted that the veteran's 
memory impairment was quite consistent with his history of 
traumatic brain injury.  He also noted the veteran's report 
of sleep disturbance and indicated that the sleep disorder 
was more compatible with the veteran's complaints of 
impairment in concentration.

Mental status examination in December 2001 was essentially 
the same as previous evaluations.  The veteran reported 
recurrent intrusive distressing memories, recurrent 
distressing dreams, psychological reactivity on exposure to 
cues, efforts to avoid thoughts and feelings connected with 
the stressful events, difficulty falling or staying asleep, 
irritability or outbursts of anger, hyper vigilance, and 
exaggerated startle response.  The assessment was PTSD.

In October 2002, the veteran indicated that he had panic 
attacks, difficulty understanding simple and complex 
commands, poor short and long term memory, and inability to 
think in the abstract.  He stated that he had constant 
difficulty establishing and maintaining any relationships.  
He indicated that he lived by himself and kept to himself to 
avoid social interaction.

Upon psychiatric assessment in February 2004, the veteran's 
PTSD symptoms were noted to persist.  Mental status 
examination revealed neutral mood and congruent affect.  The 
veteran was calm, cooperative, and reasonable.  Speech and 
thought processes were normal.  There was no unusual thought 
content.  The assessment was PTSD and amnestic syndrome.  The 
veteran's GAF score was 60.

In June 2004 the veteran endorsed intrusive distressing 
memories and recurrent distressing dreams.  He indicated that 
he avoided thoughts, feelings or conversations connected to 
the stressful events.  He indicated that he had feelings of 
detachment and estrangement.  He reported insomnia, 
irritability, hyper vigilance, and exaggerated startle 
response.  The assessment was PTSD.  

A VA examination was carried out in June 2005.  The veteran 
reported that he continued to receive psychiatric treatment 
but that he was not in therapy.  He indicated that he had 
sustained three head injuries.  On mental status examination, 
the veteran was alert and fully oriented.  He was unable to 
recall any of three objects after a delay of a few minutes.  
He was able to recall at least five digits forward and two 
digits in reverse.  He was unable to spell given words.  The 
veteran did not manifest any inappropriate or bizarre 
behavior.  Speech was normal and thought processes were 
clear, coherent, and goal directed.  When asked about 
possible hallucinations, the veteran said that he sometimes 
heard his name being called.  Although the veteran's affect 
was calm, he reported depressed mood on a daily basis.  He 
stated that a number of things caused his depression, 
including his inability to do things he could do in the past.  
He denied anhedonia.  He reported that he slept six to seven 
hours per night.  He complained of poor energy, impaired 
appetite, and poor concentration.  He denied suicidal or 
homicidal ideation.  Aside from an exaggerated startle 
response, he denied anxiety.  He reported intrusive memories 
of Korea twice during the previous week and that he found 
them only mildly distressing.  He stated that he made daily 
efforts to avoid thinking and talking about the trauma of the 
war.  He reported feeling detached about 25 percent of the 
time during the previous week, noting that he was close to 
his family only.  He related that he had been happy at times 
during the previous week and was able to experience love for 
his family.  The veteran denied significant sleep problems.  
He estimated that he was angry three times during the 
previous week for a few seconds each time.  He denied 
significant concentration problems, although he had endorsed 
such problems earlier in the interview.  He reported feeling 
hyper vigilant all of the time.  He denied any periods of 
remission of symptoms, but noted that they were not quite as 
severe as they once were.  The diagnoses were PTSD and 
amnestic disorder due to traumatic brain injury.  The 
examiner noted that the veteran's PTSD had a significant 
impact on his functioning.  He noted that the veteran had 
only one friend and that his hyper vigilance, anger, and 
detachment appeared to contribute to his lack of 
relationships.  A GAF score of 50 was assigned, and the 
examiner noted that such score was based upon the veteran's 
PTSD.

In February 2006, a VA psychologist reviewed the veteran's 
records and provided an opinion regarding his PTSD.  He noted 
that an outpatient treatment record dated in February 2006 
reflected the veteran's report of no changes in his PTSD 
symptoms.  He related that he continued to suffer from a 
number of symptoms, to include isolation and avoidance.  His 
mood was neutral with a good range of affect.  He denied 
suicidal or homicidal thoughts.  There was no indication of 
psychosis.  Speech was at times circumstantial and tangential 
but he was generally able to express himself.  The 
psychologist noted that at that time, the veteran's diagnoses 
were PTSD with a GAF score of 50 and dementia due to head 
trauma with a GAF of 41.  

In an October 2006 addendum, the VA psychologist noted that 
the veteran did not have any friends, but that he was close 
to his children.  He indicated that the veteran did not 
exhibit inappropriate behavior and that he did not experience 
panic attacks.  He noted that there were no problems with 
activities of daily living.  He indicated that the veteran 
had last worked in 1978 and that per his report, he stopped 
working due to leg problems.  He concluded that the veteran's 
PTSD did not cause total occupational and social impairment.  
He also concluded that the veteran's PTSD resulted in 
deficiencies in family relations, but not in thinking, 
judgement, work, or mood.  He did state that there was 
reduced reliability and productivity due to the PTSD 
symptoms, noting that the veteran had no current friends and 
that the PTSD had caused him to be unable to establish and 
maintain relationships outside his family.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speck, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Having reviewed the record, the Board has concluded that an 
evaluation in excess of the currently assigned 50 percent is 
not warranted.  In this regard, the Board notes that the 
veteran's PTSD is manifested mainly by the veteran's 
isolation from the community.  However, he has reported that 
he remains close with his children.  He has endorsed 
intrusive memories and distressing dreams, as well as 
diminished interest, difficulty concentrating, memory 
problems, avoidance, hyper vigilance and exaggerated startle 
response.  However, the evidence, through medical reports and 
hearing testimony, demonstrates that the veteran's speech and 
thought processes have been normal and that his mood has also 
been essentially normal.  He has routinely denied suicidal 
and homicidal ideation.  There have been no signs of 
inappropriate or bizarre behavior.  On VA examination in June 
2005, the veteran denied significant sleep problems.  While 
the February 2006 VA report indicates that the veteran's 
speech was at times circumstantial and tangential, he also 
clearly stated that the veteran was generally able to express 
himself.  There is no sign of obsessional rituals, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance and hygiene, or inability to 
establish and maintain effective relationships.  

At worst, the veteran's GAF score has been assessed as 50.  
Such a score reflects serious symptoms such as suicidal 
ideation, severe obsessional rituals, or any serious 
impairment in social or occupational functioning.  The 
evidence does not show suicidal ideation, obsessional 
rituals, or serious impairment in functioning.  The Board 
therefore finds the objective findings of the medical 
providers and examiners more probative than the assignment of 
such a GAF score, and that the veteran's overall level of 
functioning is addressed by the currently assigned 50 percent 
evaluation.

In summary, the Board concludes that the currently documented 
symptoms associated with the veteran's PTSD are contemplated 
by the current 50 percent evaluation.  While the record does 
show that the veteran does not currently work, he has 
reported that he stopped working due to problems with his 
legs.  The veteran's psychiatric symptoms, as shown by 
careful review of the record, are not productive of major or 
serious impairment in social or occupational functioning.  
Accordingly, an evaluation in excess of 50 percent is not for 
application.  As the evidence shows his condition to be 
relatively consistent since the filing of his claim, staged 
ratings are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


